6 U.S. 445 (____)
2 Cranch 445
HEPBURN AND DUNDAS
v.
ELLZEY.[]
Supreme Court of United States.

E.J. Lee, for plaintiffs.
C. Lee, contra.
*452 Marshall, Ch. J. delivered the opinion of the court.
The question in this case is whether the plaintiffs, as residents of the district of Columbia, can maintain an action in the circuit court of the United States for the district of Virginia.
This depends on the act of congress describing the jurisdiction of that court. That act gives jurisdiction to the circuit courts in cases between a citizen of the state in which the suit is brought, and a citizen of another state. To support the jurisdiction in this case therefore it must appear that Columbia is a state.
On the part of the plaintiffs it has been urged that Columbia is a distinct political society; and is therefore "a "state" according to the definitions of writers on general law.
This is true. But as the act of congress obviously uses the word "state" in reference to that term as used in the constitution, it becomes necessary to inquire whether Columbia is a state in the sense of that instrument. The result of that examination is a conviction that the members of the American confederacy only are the states contemplated in the constitution.
The house of representatives is to be composed of members chosen by the people of the several states; and each state shall have at least one representative.
The senate of the United States shall be composed of two senators from each state.
Each state shall appoint, for the election of the executive, a number of electors equal to its whole number of senators and representatives.
These clauses show that the word state is used in the constitution as designating a member of the union, and excludes *453 from the term the signification attached to it by writers on the law of nations. When the same term which has been used plainly in this limited sense in the articles respecting the legislative and executive departments, is also employed in that which respects the judicial department, it must be understood as retaining the sense originally given to it.
Other passages from the constitution have been cited by the plaintiffs to show that the term state is sometimes used in its more enlarged sense. But on examining the passages quoted, they do not prove what was to be shown by them.
It is true that as citizens of the United states, and of that particular district which is subject to the jurisdiction of congress, it is extraordinary that the courts of the United States, which are open to aliens, and to the citizens of every state in the union, should be closed upon them.  But this is a subject for legislative not for judicial consideration.
The opinion to be certified to the circuit court is that that court has no jurisdiction in the case.
NOTES
[]  Present, Marshall, Ch. J.  Cushing, Paterson, Chase and Washington, Justices.